Bell, Justice.
The briefs hied by the plaintiff in error contained statements indicating that this case was settled after rendition of the judgment complained of. In the circumstances, a rule nisi was issued by this court and notice given thereof by mail to the attorneys for each of the parties, calling upon them to inform the court as to whether the ease had been settled, and, if so, to show why it should not be dismissed as having become moot, the rule being made returnable February 6, 1939. The attorneys for each of the defendants in error having responded with statements showing that the case has been settled, and no response having been made by the plaintiff in error, it will be presumed that the statements made in behalf of the defendants in error are true. Treating them as true, the issues presented have become moot, and the writ of error should be dismissed. Haygood v. Stone, 164 Ga. 734 (139 S. E. 426); Earle v. Muse, 182 Ga. 492 (185 S. E. 799).

Writ of error dismissed.


All the Justices concur.